DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong et al. (J. Micromech. Microeng. 15 (2005) 2243-2248).
Regarding claim 1, Cong shows in Fig. 1 and related text a method of making a silicon carbide microelectromechanical (MEMS) structure, comprising: 
bonding a hexagonal (6H) single-crystal SiC material to a substrate (Fig. 1(c)), wherein a thickness (an initial thickness = 260 µm) of the hexagonal single-crystal SiC material is greater than 40 microns and up to 500 microns (Fabrication process: lines 1-46; note: the initial thickness of 260 µm is specified on line 4 of the Fabrication process section); and 
etching trenches entirely through the hexagonal single-crystal SiC material (following a wafer splitting process (Fig. 1(d)) in which the initial thickness of 260 µm of the hexagonal single-crystal SiC material is reduced to a final thickness of 1.3 µm) to form suspended material structures (Figs. 1(f)-1(g); Fabrication process: lines 74-88).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (J. Micromech. Microeng. 15 (2005) 2243-2248) in view of Liang et al. (Microsyst. Technol. (2017) 23:225-229).
Regarding claim 2, Cong discloses substantially the entire claimed invention, as applied to claim 1 above.
Cong does not disclose etching a recess into a first surface of the substrate before bonding the hexagonal single-crystal SiC material.
Liang teaches in Fig. 1(b) and related text etching a recess into a first surface of the substrate before bonding the hexagonal single-crystal SiC material (Experimental: lines 1-11).
Cong and Liang are analogous art because they both are directed to SiC MEMS and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cong with the specified features of Liang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cong’s embodiment to etch a recess into a first surface of the substrate before bonding the hexagonal single-crystal SiC material, as taught by Liang, in order to meet the requirements for some MEMS devices (e.g., as the support structure of piezoresistive, fiber-optic or capacitive sensors) which may be applied in high-temperature environments for the precise measurement of pressure and acceleration (Liang: Abstract, lines 1-6 and Conclusion, lines 10-16).
Regarding claim 4, Cong discloses substantially the entire claimed invention, as applied to claim 1 above.

Liang teaches in Fig. 1 and related text the substrate is a 4H or 6H SiC substrate (Experimental: lines 1-2).
Cong and Liang are analogous art because they both are directed to SiC MEMS and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cong with the specified features of Liang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cong’s embodiment to provide a 4H or 6H SiC substrate as the substrate, as taught by Liang, in order to meet the requirements for some MEMS devices (e.g., as the support structure of piezoresistive, fiber-optic or capacitive sensors) which may be applied in high-temperature environments for the precise measurement of pressure and acceleration (Liang: Abstract, lines 1-6 and Conclusion, lines 10-16).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 6, Cong discloses substantially the entire claimed invention, as applied to claim 1 above.
Cong does not explicitly disclose one or more anchor material structures are bonded to the substrate by direct wafer bonding.

Cong and Liang are analogous art because they both are directed to SiC MEMS and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cong with the specified features of Liang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cong’s embodiment to bond one or more anchor material structures to the substrate by direct wafer bonding, as taught by Liang, in order to meet the requirements for some MEMS devices (e.g., as the support structure of piezoresistive, fiber-optic or capacitive sensors) which may be applied in high-temperature environments for the precise measurement of pressure and acceleration (Liang: Abstract, lines 1-6 and Conclusion, lines 10-16).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (J. Micromech. Microeng. 15 (2005) 2243-2248) in view of Ellison et al. (Mat. Res. Soc. Symp. Vol. 640, H1.2.1-H1.2.11 (2001)).
Regarding claim 3, Cong discloses substantially the entire claimed invention, as applied to claim 1 above.
Cong does not explicitly disclose the substrate is semi-insulating.
Ellison teaches in Fig. 7 and related text the substrate is semi-insulating (Title, and caption of Fig. 7).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cong’s embodiment to form the substrate to be semi-insulating, as taught by Ellison, in order to optimize the microwave device performance of the substrate (Ellison: Abstract, lines 2-4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (J. Micromech. Microeng. 15 (2005) 2243-2248) in view of Suda et al. (Jpn. J. Appl. Phys. 48 (2009) 111101).
Regarding claim 5, Cong discloses substantially the entire claimed invention, as applied to claim 1 above.
Cong does not disclose the substrate has patterned electrical electrodes.
Suda teaches in Fig. 1 and related text the substrate (p-SiC) has patterned electrical electrodes (“contact”, left and right) (page 2, right column, lines 20-24).
Cong and Suda are analogous art because they both are directed to SiC microelectromechanical systems (MEMS) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cong with the specified features of Suda because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cong’s embodiment to form patterned electrical electrodes on the substrate, as taught by Suda, in order to permit the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (J. Micromech. Microeng. 15 (2005) 2243-2248) in view of Lee et al. (J. Vac. Sci. Technol. B 30(4), July/Aug 2012, 042001).
Regarding claim 7, Cong discloses substantially the entire claimed invention, as applied to claim 1 above.
Cong does not disclose the substrate is a glass substrate.
Lee teaches in Fig. 1 and related text the substrate is a glass substrate (“Spin on Glass”).
Cong and Lee are analogous art because they both are directed to SiC microelectromechanical systems (MEMS) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cong with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cong’s embodiment to form the substrate to be a glass substrate, as taught by Lee, in order to bond wafers with a relatively large RMS surface roughness of 7.5-12.5 Å, which compares favorably to direct (fusion) wafer bonding, which usually requires extremely low roughness (<2 Å RMS) (Lee: Abstract and Conclusion).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (J. Micromech. Microeng. 15 (2005) 2243-2248) in view of Tong et al. (J. Electrochem. Soc., Vol. 144, No. 5, May 1997, L111-L113).
Regarding claim 8, Cong discloses substantially the entire claimed invention, as applied to claim 1 above.
Cong does not disclose one or more anchor material structures are bonded to the substrate by anodic bonding.
Tong teaches in Fig. 3 and related text one or more anchor material structures are bonded to the substrate by anodic bonding (Abstract, lines 1-2).
Cong and Tong are analogous art because they both are directed to hexagonal (6H) single-crystal silicon carbide and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cong with the specified features of Tong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cong’s embodiment to bond one or more anchor material structures to the substrate by anodic bonding, as taught by Tong, in order to permit the bonding of a relatively rough SiC surface (rms 20 Å) to an electrically insulating, thermally stable substrate (Tong: Abstract, lines 2-3).
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Cong does not teach “a thickness of the hexagonal single-crystal SiC material is greater than 40 microns and up to 500 microns” as recited in claim 1, it is noted that Cong teaches an initial thickness of 260 microns (Fabrication process: line 4), which is the thickness of the hexagonal single-crystal SiC material when it is bonded to the substrate (Fig. 1(c)).  Because 260 microns falls within .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811